          Case 4:19-cv-00177-CDL Document 16 Filed 04/24/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    COLUMBUS DIVISION

IOU CENTRAL, INC.,                                   *

                       Plaintiff,                    *
v.                                                       Case No. 4:19-cv-177 (CDL)
                                                     *
ACRA CONSTRUCTION, LLC, KIMBERLY
A. REYNOLDS, and ROBERT J. REYNOLDS,                 *

                  Defendants.                        *
___________________________________

                                        JUDGMENT

       Pursuant to this Court’s Order dated April 23, 2020 and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Plaintiff, IOU Central, Inc., and against Defendants,

ACRA Construction LLC, Kimberly A. Reynolds, and Robert J. Reynolds, individually and

jointly, in the total amount of $ 126,171.72, which is supported by the present record and

consists of the following: unpaid principal balance of $98,117.11, accrued interest from the date

of the last full payment (August 24, 2018) to December 18, 2019 at 9.25% per annum of

$15,902.64, attorney’s fees of $11,401.97, n.s.f. balance of $50.00, court filing fee of $400.00,

and service of process fees of $300.00. Plaintiff shall also recover post judgment interest on this

judgment at the legal rate of .21%. Plaintiff shall not recover additional costs.

       This 24th day of April 2020

                                              David W. Bunt, Clerk


                                              s/ Timothy L. Frost, Deputy Clerk
